                 Case 20-12737-KBO              Doc 14       Filed 11/02/20         Page 1 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-______ (___)
TRUST, et al.,1                                                 :
                                                                : (Joint Administration Requested)
         Debtors.                                               :
--------------------------------------------------------------- x
                        DECLARATION OF MARIO C. VENTRESCA, JR.,
                          IN SUPPORT OF FIRST DAY PLEADINGS

         I, Mario C. Ventresca, Jr., hereby declare (this “Declaration”) under penalty of perjury

that the following is true to the best of my knowledge, information and belief:

         1.       I am the Chief Financial Officer (“CFO”) of Pennsylvania Real Estate Investment

Trust (“PREIT”) and each of the debtors as debtors in possession (collectively, the “Debtors”

and, together with their non-debtor subsidiaries, the “PREIT Group” or the “Company”) in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”). I joined the Company in 1994 and,

prior to serving as CFO, I served as Executive Vice President of Operations. I have served as

CFO of PREIT since January 1, 2020. In this capacity as well as on account of my prior role

with PREIT, I am familiar with the Company’s business, financial affairs, day-to-day operations

and restructuring initiatives.

         2.       On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition (collectively, the “Petitions”) in the United States Bankruptcy Court for the District of

Delaware (this “Court”) for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”).



1
          A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.


EAST\175327875
                Case 20-12737-KBO              Doc 14       Filed 11/02/20       Page 2 of 27




        3.       I submit this Declaration to provide an overview of the Debtors’ business and

these Chapter 11 Cases and to support the Debtors’ applications and motions for “first day”

relief, each of which is listed on the attached Exhibit A (collectively, the “First Day Pleadings”).

        4.       Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my discussions with other members of the Debtors’ management team

and other employees, as well as the Debtors’ advisors, my review of relevant documents and

information concerning the Debtors’ operations, financial affairs, and restructuring initiatives, or

my opinions based upon my experience and knowledge.                        I am authorized to submit this

Declaration on behalf of the Debtors and, if called upon to testify, I could and would testify

competently to the facts set forth in this Declaration.

        5.       To familiarize the Court with the Debtors and the relief that the Debtors seek

early in these Chapter 11 Cases, this Declaration is organized in four parts. Part I provides an

introduction to the Debtors and detailed information on their corporate history and business

operations. Part II describes the Debtors’ prepetition organizational and capital structures. Part

III describes the events that led to the commencement of these Chapter 11 Cases and the

Company’s prepetition restructuring efforts, including the negotiation and formulation of the

Plan and Disclosure Statement, filed contemporaneously herewith. Part IV briefly addresses the

First Day Pleadings, and incorporates the facts set forth in each of the First Day Pleadings, as if

fully set forth in this Declaration.

                                             Brief Introduction2

        6.       PREIT is a leading publicly traded real estate investment trust, or “REIT,”

specializing in the ownership and management of differentiated shopping malls. Headquartered


2
        Capitalized terms used in this Introduction but not defined shall have the meanings ascribed to them in the
remainder of this Declaration.


EAST\175327875                                          2
               Case 20-12737-KBO              Doc 14       Filed 11/02/20   Page 3 of 27




in Philadelphia, Pennsylvania, the Company owns and operates more than 20 million square feet

of retail space in the eastern half of the United States, with a concentration in the Mid-Atlantic

region.

          7.    The Company’s 60-year history has been marked by steady and capable

leadership, which, in turn, has consistently enabled PREIT to deliver value for its stakeholders.

In fact, Joseph F. Coradino, who took on the CEO role in 2012, is only the third CEO in the

Company’s storied history, following in the footsteps of the Company’s founder, Sylvan M.

Cohen, who was succeeded by Ronald Rubin in 1997, after the Company merged with The

Rubin Organization.

          8.    During this time, the Company has continued to lead by example, guided by an

emphasis on balance-sheet strength, high-quality merchandising and disciplined capital

expenditures. These initiatives continued into the year 2020 with no exception. But faced with a

once-in-a-century global pandemic, which resulted in acute and devastating impacts on many of

the Company’s mall tenants and retail customers, the Company was forced to quickly address the

trickle-up effect of its tenants’ distress.

          9.    In light of the resulting economic crisis brought about by the public health crisis,

the Company’s leadership immediately and proactively engaged with its key stakeholders to

negotiate a global resolution that would account for the Company’s new and unanticipated

financial constraints, in a manner designed to provide much-needed liquidity to allow the

Company additional time to navigate the uncertain months ahead.                  Following extensive

prepetition negotiations with its lenders, the Debtors obtained nearly unanimous lender consent

on a restructuring support agreement (as such document was amended, supplemented or

modified from time to time, the “Restructuring Support Agreement”) that addresses the




EAST\175327875                                         3
              Case 20-12737-KBO          Doc 14       Filed 11/02/20   Page 4 of 27




Company’s financial burdens and the realities of the present environment.              In order to

consummate the restructuring outside of a court process, the Debtors required 100% lender

consent. As further described below, despite weeks of round-the-clock efforts to effectuate the

restructuring on an out-of-court basis, one lone hold-out lender—who purchased a 5% interest in

the debt only weeks ago at a significant discount—has refused to agree to the restructuring,

signaling instead an attempt to contest the confirmation of the Debtors’ Plan.

       10.     Nonetheless, with the consent of the overwhelming majority of their lenders, the

Debtors, with the assistance of their advisors, have obtained broad consensus among the lender

group to a prepackaged chapter 11, which does not impair the claims or interests of all other

stakeholders. Indeed, the Debtors’ plan (the “Plan”) and disclosure statement (the “Disclosure

Statement”), filed contemporaneously herewith, were solicited to voting creditors prior to the

filing of these Chapter 11 Cases, and the votes were tabulated prepetition. The Debtors are

pleased to report that all voting classes have overwhelmingly voted to accept the Debtors’

chapter 11 plan. As such, the Debtors anticipate a swift and value-maximizing chapter 11

process, and look forward to seeking confirmation of their plan within weeks of the filing of

these cases, so that the Company can be out of bankruptcy just before the Thanksgiving holiday.

Adhering to this timeline is critical, not only because it complies with the milestones set forth in

the Restructuring Support Agreement, but also because PREIT’s focus during the period from

Thanksgiving to Christmas should squarely be on ensuring a safe, customer-focused retail

shopping experience. Amidst all of the uncertainty to the mall-based retail industry posed by the

acceleration of COVID-19 cases in recent weeks, it is incumbent on the Debtors—for the benefit

of all of their stakeholders—that their retail properties are not incrementally impacted any further




EAST\175327875                                    4
                 Case 20-12737-KBO           Doc 14       Filed 11/02/20   Page 5 of 27




by the overhang and uncertainty of their restructuring efforts during the upcoming holiday

season.

                I.               PREIT’s Corporate History and Business Operations

          A.         Overview

          11.        PREIT, a Pennsylvania business trust founded in 1960 and one of the first REITs

in the United States, has a primary investment focus on retail shopping malls located in the

eastern half of the United States, primarily in the Mid-Atlantic region.            The Company is

primarily engaged in the ownership, management, leasing, acquisition, redevelopment, and

disposition of shopping malls. PREIT is a fully integrated, self-managed and self-administered

REIT that has elected to be treated as a REIT for federal income tax purposes.

          12.        PREIT currently owns interests in 26 retail properties, which include 21 shopping

malls and five other retail properties across nine states, canvassing a total of 20.3 million square

feet. PREIT and certain partnerships in which PREIT holds an interest own 15.9 million square

feet at these properties (excluding space owned by anchors or third parties).

          13.        In general, the Company’s malls include tenants that are national or regional

department stores, large format retailers or other anchors and a diverse mix of national, regional

and local in-line stores offering apparel, shoes, eyewear, cards and gifts, jewelry, sporting goods,

home furnishings and personal care items, among other things. In recent years, the Company has

increased the portion of its mall properties leased to non-traditional mall tenants. Approximately

24% of its mall space is committed to non-traditional tenants offering services such as dining and

entertainment, health and wellness, off-price retail and fast fashion.

          14.        To enhance the experience for shoppers, most of the Company’s malls have

restaurants and/or food courts, and some of the malls have multi-screen movie theaters and other

entertainment options, either as part of the mall or on outparcels around the perimeter of the mall


EAST\175327875                                        5
              Case 20-12737-KBO        Doc 14       Filed 11/02/20   Page 6 of 27




property. As a result of social distancing requirements, reduced capacities and other measures to

curb the spread of COVID-19, these tenants were some of the most impacted by the virus. In

addition, many of the malls have outparcels containing restaurants, banks or other stores. The

malls frequently serve as a central place for community, promotional and charitable events in

their geographic trade areas.

       B.        Ownership Structure

       15.     The Company holds interests in its portfolio of properties through its operating

partnership, Debtor PREIT Associates, L.P. (“PREIT Associates”), a limited partnership formed

under the laws of Delaware. PREIT is the sole general partner of PREIT Associates and, as of

June 30, 2020, held a 97.5% controlling interest in PREIT Associates. It owns interests in its

properties through various ownership structures, including partnerships and tenancy-in-common

arrangements. PREIT Associates’ direct or indirect economic interest in the properties ranges

from 25% or 50% (for eight partnership properties) up to 100%.

       16.     The Company provides management, leasing and real estate development services

through two of its subsidiaries: (i) non-Debtor PREIT Services, LLC (“PREIT Services”), which

generally develops and manages properties that the Company consolidates for financial reporting

purposes; and (ii) Debtor PREIT-RUBIN, Inc. (“PRI”), which generally develops and manages

properties that the Company does not consolidate for financial reporting purposes, including

properties owned by partnerships in which the Company owns an interest, and properties that are

owned by third parties in which the Company does not have an interest.

       17.     PREIT Services and PRI are consolidated for financial reporting purposes. PRI is

a taxable REIT subsidiary, as defined by federal tax laws, which means that it is able to offer

additional services to tenants without jeopardizing the Company’s continuing qualification as a

REIT under federal tax law.


EAST\175327875                                  6
                Case 20-12737-KBO         Doc 14       Filed 11/02/20     Page 7 of 27




        C.       Retail Properties

        18.      As noted above, PREIT owns interests in 26 operating retail properties, including

21 shopping malls and five other retail properties. In general, the Company owns the land

underlying the properties in fee, or, in the case of properties held by partnerships with others,

ownership of the partnership entity is in fee. At certain properties, however, the underlying land

is owned by third parties and leased to PREIT (or the relevant holding partnership) under long-

term ground leases. Under such leases, the building owner pays rent for the use of the land and

is responsible for all costs and expenses related to the building and improvements.

        19.      The following summary table includes relevant information (as of June 30, 2020)

regarding the Company’s retail properties, in which PREIT or one of its affiliates owns a 100%

interest:

              Property/Location (Malls)                            Anchors/Major Tenants

Capital City Mall, Camp Hill, PA                       Macy’s, JC Penney, Field & Stream, Dicks
                                                       Sporting Goods, and Dave & Buster’s
Cherry Hill Mall, Cherry Hill, NJ                      Nordstrom, Macy’s, JC Penney, and Apple
Cumberland Mall, Vineland, NJ                          Best Buy, BJ’s Wholesale Club, Boscov’s,
                                                       Burlington, Dick’s Sporting Goods, Home
                                                       Depot, and Marshalls
Dartmouth Mall, Dartmouth, MA                          Macy’s, JC Penney, and AMC
Exton Square Mall, Exton, PA                           Boscov’s, Macy’s, Whole Foods and Round 1
Francis Scott Key Mall, Frederick, MD                  Macy’s, Barnes & Noble, JC Penney, Sears and
                                                       Value City Furniture
Jacksonville Mall, Jacksonville, NC                    Belk, Barnes & Noble, JC Penney and Sears
Magnolia Mall, Florence, SC                            Belk, Barnes & Noble, Best Buy, Dick’s
                                                       Sporting Goods, JC Penney, Burlington,
                                                       HomeGoods, and Five Below
Moorestown Mall, Moorestown, NJ                        Boscov’s, Lord & Taylor, Regal Cinema RPX,
                                                       Sears, HomeSense, Five Below, and Sierra
                                                       Trading Post
Patrick Henry Mall, Newport News, VA                   Macy’s, Dick’s Sporting Goods, Dillard’s, and
                                                       JC Penney
Plymouth Meeting Mall, Plymouth Meeting, PA            AMC Theater, Boscov’s, Legoland Discovery
                                                       Center, Whole Foods, and Burlington
The Mall at Prince Georges, Hyattsville, MD            Macy’s, JC Penney, Marshalls, Ross Dress for
                                                       Less, TJ Maxx, and Target




EAST\175327875                                     7
              Case 20-12737-KBO            Doc 14       Filed 11/02/20     Page 8 of 27




Springfield Town Center, Springfield, VA                Dick’s Sporting Goods, JC Penney, Macy’s,
                                                        Nordstrom Rack, Regal Cinemas, and Target
Valley Mall, Hagerstown, MD                             Belk, JC Penney, and Tilt
Valley View Mall, La Crosse, WI                         Barnes & Noble and JC Penney
Viewmont Mall, Scranton, PA                             Macy’s, JC Penney, Dick’s Sporting Goods/Field
                                                        and Stream, and HomeGoods
Willow Grove Park, Willow Grove, PA                     Apple, Bloomingdale’s, Macy’s, Nordstrom Rack,
                                                        and Sears
Woodland Mall, Grand Rapids, MI                         Apple, Barnes & Noble, JC Penney, Kohl’s,
                                                        Macy’s, and Von Maur

       20.     The Company also owns retail space adjacent to Valley View Mall in

La Crosse, Wisconsin, where it holds a 100% ownership interest. Major tenants at this property

include Chuck E. Cheese, Dick’s Sporting Goods and Play It Again Sports.

       21.     The Company’s revenue consists primarily of fixed rental income, additional rent

in the form of expense reimbursements, and percentage rent (i.e., rent that is based on a

percentage of its tenants’ sales or a percentage of sales in excess of thresholds that are specified

in the applicable leases) derived from its income producing properties. The Company also

receives income from its real estate partnership investments and from the management and

leasing services PRI provides. In year ending December 31, 2019, the Company generated

approximately $336.8 million in revenue.

       D.      Employees and Supplemental Workforce

       22.     In response to mall closures in the second quarter of 2020 relating to the ongoing

COVID-19 pandemic, the Company furloughed a significant portion of its employee base and

later made permanent headcount reductions. Prior to these furloughs, the Company employed

approximately 233 employees at its properties and corporate offices, but as of the Petition Date

the Company—primarily through its non-Debtor affiliates—employs approximately 186

employees (collectively, the “Employees”). Of these Employees, two are employed by Debtor

PREIT and the remaining 184 are employed by non-Debtor PREIT Services; however, because




EAST\175327875                                      8
              Case 20-12737-KBO         Doc 14       Filed 11/02/20   Page 9 of 27




payroll obligations are funded by non-Debtor affiliates, the Debtors are not seeking customary

first day relief on account of payment of employee wages and compensation. Of course, the

Company’s employees should see no disruption in their regular payroll and benefits as a result of

the commencement of these Chapter 11 Cases.

       23.     In addition to these Employees, the Debtors also indirectly employ thousands of

personnel at their retail properties. The Debtors outsource their housekeeping, maintenance and

security functions located at each of their malls. These personnel—while not employed directly

by the Debtors—are a vital component of operating and maintaining their malls to enhance

customer experience, and comprise thousands of individuals who rely upon the Company for

continued employment.

     II.             The Company’s Prepetition Organizational and Capital Structures

       24.     The Debtors comprise 69 entities, including PREIT Associates, PRI and certain

special purpose entities (“SPEs”) associated with specific properties. Non-Debtor affiliates

include, among others, PREIT Services and those SPEs with property-level debt obligations.

       25.     PREIT’s interests in its portfolio properties are held by SPEs through various

ownership structures, including partnerships and tenancy in common arrangements. These SPEs

are controlled by Debtor PREIT Associates, which PREIT holds a 97.5% controlling interest in

as the sole general partner.

       26.     Non-Debtor PREIT Services, which is wholly owned by Debtor PREIT

Associates, holds interests in SPEs that develop and manage properties that are consolidated for

financial reporting purpose. Similarly, Debtor PRI, which is also wholly owned by Debtor

PREIT Associates, holds interests in SPEs that develop and manage properties that are not

consolidated for financial reporting.




EAST\175327875                                   9
               Case 20-12737-KBO             Doc 14        Filed 11/02/20   Page 10 of 27




        27.     A chart depicting the Debtors’ organizational structure as of the Petition Date is

attached hereto as Exhibit C.

        28.     As of the Petition Date, the Debtors’ funded debt obligations primarily include

approximately (i) $668 million outstanding under the unsecured Revolver/TL Credit Agreement

(as defined below), (ii) $245 million outstanding under the unsecured Seven-Year Term Loan

Agreement (as defined below), (iii) $55 million outstanding under the secured Bridge Loan

Credit Agreement (as defined below), and (iv) certain interest rate swap agreement obligations,

all as further described below.          In addition, the non-Debtor affiliates also have additional

mortgage loan obligations and lease obligations as further described below. The following table

depicts the Debtors’ prepetition capital structure, exclusive of accrued but unpaid interest and

fees:

FUNDED DEBT
                                                                             Outstanding Principal
                Funded Debt                                   Maturity
                                                                            Amount as of Petition Date
Prepetition Bridge Facility                             October 31, 2020          $55 million
Prepetition Revolver/TL Credit Facility                  May 23, 2023              $668 million
Prepetition Seven-Year Term Loan
                                                    December 29, 2021              $245 million
Facility
                                                         Total Funded
                                                                                   $968 million
                                                             Debt
PREFERRED EQUITY
                                                           Shares                Approximate
              Preferred Equity3
                                                         Outstanding         Liquidation Preference
Series B Preferred Shares                                 3,450,000               $86,250,000
Series C Preferred Shares                                  6,900,000              $172,500,000
Series D Preferred Shares                                  5,000,000              $125,000,000

        29.     In connection with the reorganization efforts contemplated in the Plan, the Debtor

entities comprise all borrower, guarantor and pledgor entities under the Prepetition Credit


3
        The figures provided are as of June 30, 2020.


EAST\175327875                                           10
             Case 20-12737-KBO         Doc 14     Filed 11/02/20    Page 11 of 27




Facilities. As noted, however, the Debtors hold interests in numerous property-level entities that

are not Debtors in these chapter 11 cases, many of which are subject to their own project-level

debt facilities, ground leases, operating leases, and other contractual and non-contractual

obligations. As described in more detail in the Motion of the Debtors for Entry of Interim and

Final Orders (I) Authorizing the Continued Use of the Debtors’ Cash Management System, (II)

Authorizing Continued Intercompany Transfers Among Debtor and Non-Debtor Affiliates and

(III) Granting Related Relief, filed contemporaneously herewith, the operations of the Debtors

and the non-Debtor affiliates are intimately interwoven.

       30.     The Debtors and their non-Debtor affiliates rely on a seamless system of

intercompany transfers for purposes of day-to-day operations. Indeed, the operational synergies

of the Debtors would be substantially diluted were the Debtors be unable to continue to transfer

funds between Debtor and non-Debtor entities. Payroll is one such example. On a bi-weekly

basis, PREIT Associates (a Debtor) transfers funds to the PREIT Services (a non-Debtor

affiliate) to enable payroll distribution to the PREIT Group’s 186 employees. In addition, rental

income generated by both Debtors and non-Debtor affiliates may ultimately flow upstream to

bank accounts held in the name of Debtor PREIT Associates.

       31.     Thus, on a post-petition basis, in order to among other things, meet the PREIT

Group’s operating needs and enable the PREIT Group to control and monitor the collection and

disbursement of funds, ensure cash availability and liquidity, comply with the requirements of

the Group’s financing agreements, meet various state licensing requirements and reduce

administrative expenses, the Debtors intend to continue to transfer funds to non-Debtor affiliates

subject to the approved budget under the Interim Order (I) Authorizing the Debtors’ Use of Cash

Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)




EAST\175327875                                  11
              Case 20-12737-KBO        Doc 14     Filed 11/02/20      Page 12 of 27




Scheduling a Final Hearing, and (V) Granting Related Relief (the “Proposed Interim Cash

Collateral Order”), and any subsequent orders entered by the Court.


        A.     Prepetition Unsecured Debt Obligations

               1.     Revolver/TL Credit Agreement

        32.    On May 24, 2018, PREIT, PREIT Associates and PRI entered into that certain

Amended and Restated Credit Agreement dated as of May 24, 2018 (as amended from time to

time) (the “Revolver/TL Credit Agreement”), with Wells Fargo Bank, National Association, U.S.

Bank National Association, Citizens Bank, N.A., and the other financial institutions party thereto

(the “Revolver/TL Lenders”), pursuant to which the Company obtained an unsecured facility in

the aggregate principal amount of $675 million, consisting of a $375 million revolving facility

and a $300 million term loan facility. The maturity date of the revolving facility is May 23, 2022,

subject to two six-month extensions at the Company’s election, and the maturity date of the term

loan facility is May 23, 2023.    As of the Petition Date, approximately $668 million was

outstanding under the Revolver/TL Credit Agreement.

               2.     Seven-Year Term Loan Agreement

        33.    On January 8, 2014, PREIT, PREIT Associates and PRI entered into that certain

Seven-Year Term Loan Agreement dated January 8, 2014 (as amended from time to time) (the

“Seven-Year Term Loan Agreement”) with Wells Fargo Bank, National Association, Capital

One, National Association and the financial institutions party thereto (the “Seven-Year TL

Lenders”) pursuant to which the Company obtained a term loan facility in the initial aggregate

principal amount of $250 million. As of the Petition Date, approximately $245 million remained

outstanding under the Seven-Year Term Loan Agreement, which matures on December 29,

2021.



EAST\175327875                                  12
                Case 20-12737-KBO       Doc 14     Filed 11/02/20      Page 13 of 27




       B.        Bridge Loan Credit Agreement

       34.       On August 11, 2020, PREIT, PREIT Associates and PRI entered into that certain

Credit Agreement with Wells Fargo Bank, National Association and the financial institutions

party thereto (the “Bridge Lenders”) for a secured term loan facility allowing for initial

borrowings up to $30 million (the “Bridge Loan Credit Agreement”).                 The Company’s

obligations under the Bridge Loan Credit Agreement are guaranteed by certain of PREIT’s

subsidiaries.    The Company’s and guarantors’ obligations under the Bridge Loan Credit

Agreement and related guaranty are secured by, among other things, mortgages and deeds of

trust on a portfolio of 12 of PREIT’s subsidiaries’ properties, including nine malls and three

additional parcels. The obligations are further secured by a pledge of substantially all of the

personal property of the Company and the guarantors pursuant to a collateral agreement and a

pledge of substantially all of the equity interests of the guarantors (subject to limited exceptions)

pursuant to a pledge agreement. In addition, on October 16, 2020, the Debtors executed an

amendment to the Bridge Loan Credit Agreement, allowing for an additional borrowing of $25

million. As of the Petition Date, approximately $55 million in principal amounts was owing

under the Bridge Loan Credit Agreement.           While the entire amount of the Bridge Loan

Agreement has been funded, the Debtors have not had access to $25 million, pending the

commencement of these Chapter 11 Cases, and the consensual use of cash collateral.

       C.        Interest Rate Swap Agreements

       35.       In the normal course of business, the Company is exposed to financial market

risks, including interest rate risks, which it addresses through interest rate swap agreements (the

“Specified Derivatives”). Aside from the Company’s other hedges and swaps, certain of the

Specified Derivatives were entered into by and between the Debtors on one side and the

Consenting Lenders (or the non-Consenting Lenders, as applicable) as swap participants. As of


EAST\175327875                                   13
             Case 20-12737-KBO         Doc 14     Filed 11/02/20       Page 14 of 27




September 30, 2020, the Swap Agreements have a weighted average base interest rate of 2.05%

on a notional amount of $680 million, maturing on various dates through May 2023. Prior to the

Petition Date, the Specified Derivatives were net settled monthly.

       36.     The Specified Derivatives permit, but do not require, a swap participant to

terminate the Specified Derivative upon the occurrence of certain events of default, including the

commencement of bankruptcy proceedings by the Debtors.               Pursuant to the Restructuring

Support Agreement, the Consenting Lenders have agreed to either (i) reinstate their respective

Specified Derivatives, or (ii) accept collateral with respect to the termination value of such

Specified Derivatives. However, swap participants that are not Consenting Lenders, including

Capital One, National Association and U.S. Bank National Association, may elect to terminate

the Specified Derivatives to which they are a party. As of the Petition Date, the Debtors have not

received notice of termination of any Specified Derivatives.

       D.      PPP Loan

       37.     In April 2020, PREIT Associates applied for and received an unsecured and

potentially forgivable loan in the amount of $4.5 million (the “PPP Loan”) under the Paycheck

Protection Program of the Coronavirus Aid, Relief, and Economic Security Act (the “CARES

Act”). The PPP Loan matures on April 15, 2022 and accrues interest at a rate of 1.00% per

annum. Under the CARES Act, all or a portion of the PPP Loan is eligible for forgiveness to the

extent the proceeds are used for qualifying purposes within a 24-week period following the loan

funding. The Debtors have used all of the funds to maintain payroll, lease, rent and utility

payments and believe that the full amount of the PPP Loan will be forgiven.




EAST\175327875                                  14
               Case 20-12737-KBO        Doc 14     Filed 11/02/20      Page 15 of 27




         E.     The Company’s Other Prepetition Obligations

                1.     Secured Property-Level Debt Obligations

         38.    In addition to the above, certain non-Debtors have payment obligations under

mortgage loans secured by eight consolidated properties that are due in installments over various

terms extending to 2025. Similarly, the Company also has payment obligations relating to

unconsolidated properties, based on its respective partnership interests in the entities that own the

unconsolidated properties. The unconsolidated property mortgage loans are secured by seven

unconsolidated properties and are due in installments over various terms extending to 2027. The

secured property-level debt obligations of the non-Debtor subsidiaries total approximately

$896.5 million as of June 30, 2020.

                2.     Real Property Lease Obligations

         39.    The Debtors have entered into numerous ground leases for portions of the land at

Springfield Town Center and Plymouth Meeting Mall. The Debtors have also entered into an

office lease for its headquarters, as well as vehicle, solar panel and equipment leases, under

which the Company is a lessee. The initial terms of these agreements generally range from three

to forty years, with certain agreements containing extension options for up to an additional sixty

years.

                3.     Guaranty Obligations

                       (a)     Fashion District Philadelphia

         40.    PREIT Associates has severally guaranteed 50% of the obligations of non-debtor

PM Gallery LP (“PM Gallery”), a 50/50 joint venture with Macerich Company (“Macerich”), in

connection with Fashion District Philadelphia, a new retail district located in Center City,

Philadelphia, which opened in September 2019. PREIT Associates provided a 50% guarantee of

the underlying loan facility, which is in the approximately amount of $301 million and which


EAST\175327875                                   15
             Case 20-12737-KBO         Doc 14     Filed 11/02/20     Page 16 of 27




PM Gallery is a borrower (the “Fashion District Facility”). The Debtors’ bankruptcy triggers an

event of default under the Fashion District Facility; however, as described further below, prior to

the Petition Date, the Debtors, PM Gallery, and certain lenders under the Fashion District

Facility executed a term sheet to address the potential event of default and agreement to amend

the Fashion District Facility, which is a condition precedent under the Debtors’ Plan.

                      (b)     Woodland Loan Agreement

       41.     The Company has entered into numerous ground leases for portions of the land at

Springfield Town Center and Plymouth Meeting Mall. PREIT Associates has guaranteed the

obligations of non-debtor affiliate PR Woodland Limited Partnership (“PR Woodland”) in

relation to the $130 million Loan Agreement dated April 8, 2016 entered by and between PR

Woodland, as borrower, U.S. Bank National Association, as administrative agent, and the lenders

party thereto (as amended, modified, restated or reaffirmed from time to time, the “Woodland

Loan Agreement”). The maximum liability of PREIT Associates under its guaranty of PR

Woodland's obligations under the Woodland Loan Agreement is $32.5 million.

       42.     PREIT Associates is additionally a guarantor under the recourse carve out

guaranty agreement and environmental indemnification agreement entered into in connection

with the Woodland Loan Agreement. On October 27, 2020, US Bank, as administrative agent

under the Woodland Loan Agreement, sent a notice of default and reservation of rights to PR

Woodland on account of an alleged event of default occurring under the Unsecured Credit

Agreements, which the Company disputes.

       F.      Equity Holders of PREIT

               1.     Common Shares

       43.     PREIT’s common shares of beneficial interest are publicly traded on the New

York Stock Exchange under the trading symbol PEI. As of the Petition Date, the Company’s


EAST\175327875                                  16
               Case 20-12737-KBO        Doc 14     Filed 11/02/20   Page 17 of 27




voting stock was trading at approximately $0.50 per share. As of June 30, 2020 there were

approximately 79,460,000 PEI shares issued and outstanding.

                2.       Preferred Shares

         44.    PREIT’s preferred shares are also publicly traded on the New York Stock

Exchange. As of the Petition Date, PREIT had outstanding: (i) 3,450,000 7.375% Series B

Cumulative Redeemable Perpetual Preferred Shares with an approximate liquidation preference

of $86.3 million; (ii) 6,900,000 7.20% Series C Cumulative Redeemable Perpetual Preferred

Shares with an approximate liquidation preference of $172.5 million; and (iii) 5,000,000 6.875%

Series D Cumulative Redeemable Perpetual Preferred Shares with an approximate liquidation

preference of $125 million.

  III.               Circumstances Leading to the Commencement of these Chapter 11 Cases

         A.     Market Conditions

         45.    As described above, the Debtors are engaged in the ownership, management,

leasing, acquisition, redevelopment, and disposition of shopping malls. The retail sector—and

shopping malls by extension, and in particular—has been hit especially hard by the COVID-19

pandemic due to mandatory store closures, travel restrictions, and unprecedented upheaval in the

financial markets. The Debtors’ business and operations and those of many of their tenants have

been materially and adversely impacted by the government-mandated travel restrictions, business

closures and property shutdowns and the implementation of “social distancing” and certain other

measures to prevent the further spread of the virus.

         46.    In mid-March 2020, as a result of the COVID-19 pandemic, the Debtors began

closing their enclosed shopping malls, which remained closed for the majority of the second

quarter of 2020. As of the Petition Date, all of the Debtors’ malls have re-opened and are

adhering to social distancing and sanitation and safety protocols designed to address the risks


EAST\175327875                                   17
             Case 20-12737-KBO           Doc 14    Filed 11/02/20   Page 18 of 27




posed by COVID-19, but many tenants are operating at reduced capacity or have not yet re-

opened. Worse yet, some tenants have entirely ceased business operations. Local governments

in some jurisdictions where the Debtors’ malls are located are also contemplating or

implementing new or renewed travel restrictions and business closures, which could result in

additional closures of the Debtors’ properties.

       47.     As became common in the retail industry, during March and April of 2020, a

significant number of tenants stopped paying rent. Subsequently, the Debtors received requests

from a large number of tenants relating to rent relief or deferral. As a result of these rent

abatements, as well COVID-19 mall closures, reduced sales revenues, and additional tenant

bankruptcies, the Company experienced significant declines in year-over-year and quarter-over-

quarter net operating income. While third quarter collections improved over second quarter, the

Debtors believe that future rent collections will continue to be materially below tenants’ rent

obligations as long as the lingering effects of COVID-19 affect the return of customers to malls

and the financial strength of the tenants.

       B.      Prepetition Debt Obligations and Liquidity Constraints

       48.     Prior to the Petition Date, and as a result of the operational challenges described

above, the Debtors engaged with the Revolver/TL Lenders and Seven-Year Term Lenders during

the second and third (and leading into the fourth) quarters of 2020 to manage their obligations

under the Revolver/TL Credit Agreement and the Seven-Year Term Loan Agreement (together,

the “Unsecured Credit Agreements”). On July 27, 2020, in anticipation of not meeting certain

financial covenants, the Debtors entered into amendments to the Unsecured Credit Agreements

to suspend certain debt covenants until September 30, 2020, which was subsequently extended

until October 31, 2020 (the “Suspension Period”).         Additionally, the minimum liquidity




EAST\175327875                                    18
                Case 20-12737-KBO        Doc 14     Filed 11/02/20     Page 19 of 27




requirements under the Seven-Year Term Loan Agreement were reduced during the Suspension

Period.

          C.     Prepetition Restructuring Efforts

          49.    In light of the challenges facing the retail environment generally, as well as the

acute challenges posed by the COVID-19 pandemic specifically, the Company has been engaged

in extensive, ongoing restructuring efforts with their lenders for the past seven months. To that

end, the Company retained and began working with PJT Partners, Inc. as its investment banker to

explore out-of-court consensual restructuring options. The Company subsequently retained DLA

Piper LLP (US) as its restructuring counsel.

          50.    As a result of the Debtors’ prepetition restructuring initiatives, following

extensive, arm’s-length negotiations, the Debtors and the Consenting Lenders reached an

agreement-in-principle on the restructuring transactions as reflected in the Plan. As described

above, on October 7, 2020, the Debtors and the Consenting Lenders entered into the

Restructuring Support Agreement, which sets forth the material terms and conditions of the

restructuring transaction to be implemented though the Plan (the “Restructuring Transaction”).

The Plan and the Restructuring Support Agreement contemplate that the Restructuring

Transaction will provide, inter alia, that the Company’s outstanding prepetition debt obligations

will be repaid, restructured or satisfied, including: (i) the Seven-Year Term Loan Agreement; (ii)

the Revolver/TL Credit Agreement; (iii) the Bridge Loan Credit Agreement; and (iv) the

Specified Derivatives.     Upon the effective date of the Plan, the capital structure of the

reorganized Debtors will comprise an approximately (i) $150 million first lien senior secured

revolving credit facility (the “Revolving Exit Facility”); (ii) $600 million first lien senior secured

term loan facility (the “Senior Term Loan Facility” and together with the Revolving Exit

Facility, the “Senior Facilities”); (iii) $313 million second lien secured term loan facility (the


EAST\175327875                                    19
             Case 20-12737-KBO          Doc 14    Filed 11/02/20     Page 20 of 27




“Second Lien Term Loan Facility” and together with the Senior Facilities, the “Secured

Facilities”); (iv) reinstated Secured Property-Level Debt; (v) assumed (or reinstated, as the case

may be) general unsecured debt payable in the ordinary course of business of the reorganized

Company; (vi) reinstated Specified Derivatives, or, alternatively, incremental loans under the

Second Lien Term Loan Facility equal to the termination value of the Specified Derivatives not

held by Consenting Lenders and that do not elect to reinstate their swap transactions; and (viii)

retained equity in reorganized PREIT.

       51.     While the Company obtained broad consensus from its lender group to effectuate

the Restructuring Transaction, unfortunately, it did not receive 100% approval which would have

allowed the restructuring to be consummated on an out-of-court basis. Rather, two lender

parties—certain affiliates of Strategic Value Partners, LLC (“SVP”), and US Bank, N.A. (“US

Bank”)—were not parties to the Restructuring Support Agreement as of the Petition Date.

Despite SVP and US Bank’s unwillingness to support the Restructuring Support Agreement, the

Consenting Lenders (i.e., the lender parties to the Restructuring Support Agreement) comprise

more than 80% of the aggregate indebtedness outstanding.

       52.       While the Restructuring Support Agreement contemplated a chapter 11 filing on

October 18, 2020, the Debtors actually commenced these Chapter 11 Cases two weeks later.

During those two weeks, the Debtors and Wells Fargo Bank, National Association, in its

capacity as agent under the Prepetition Credit Agreements and the Bridge Loan Credit

Agreement (“Wells Fargo”) held nearly round-the-clock negotiations to seek to obtain US

Bank’s and SVP’s consensus to effectuate the Restructuring Transaction out of court. These

efforts focused primarily on two critical conditions precedent to effectuation of the Restructuring

Transaction (whether in-court or out-of-court): (i) US Bank’s agreement to resolution of a




EAST\175327875                                   20
               Case 20-12737-KBO              Doc 14      Filed 11/02/20        Page 21 of 27




satisfactory amendment to the Fashion District Facility (the “Fashion District Amendment”); and

(ii) SVP’s agreement to certain modifications to the draft exit facility credit agreements (the

“Exit Facility Credit Agreements”).

        53.      Due to extensive efforts by the Debtors, Wells Fargo, PM Gallery, certain

Consenting Lenders—including, principally, US Bank—and Macerich (as joint venture partner

to PREIT Associates in PM Gallery), the Debtors ultimately proved successful in finalizing an

agreed-upon amendment to the Fashion District Facility. To that end, just hours prior to the

commencement of these Chapter 11 Cases, PREIT, Macerich, and the Joint Lead Arrangers

under the Fashion District Facility, comprising Wells Fargo, US Bank, JPMorgan Chase Bank,

N.A., and PNC Bank, National Association executed a term sheet memorializing the terms of an

acceptable Fashion District Amendment (the “Fashion District Term Sheet”). Not only was the

entry into the Fashion District Term Sheet a monumental effort to address US Bank’s reluctance

to execute the Restructuring Support Agreement,4 but it also provides a clear pathway to address

one of the critical conditions precedent in the Plan. By addressing these complex issues prior to

the Petition Date, the Debtors have removed any potential for the multi-party negotiations

surrounding the Fashion District Facility to delay—or worse yet, imperil—confirmation and

consummation of the Plan.

        54.      While the Fashion District Amendment negotiations were undoubtedly extensive

and prolonged, they were dwarfed in comparison by the Debtors’ attempts in negotiating a

consensual resolution with SVP. The negotiations with SVP—which only weeks prior to the

4
         While US Bank was unable to execute the Restructuring Support Agreement prior to the Petition Date, in
large part because the finalization and execution of the Fashion District Term Sheet occurred just hours before, US
Bank voted to accept the Plan. Although the Debtors will seek to obtain US Bank’s signature on the Restructuring
Support Agreement in the days that follow, its acceptance of the Plan and the Fashion District Facility all but
ensures US Bank’s support for the confirmation and consummation of the Debtors’ Plan. In the event that US Bank
executes a joinder to the Restructuring Support Agreement, the Debtors would hold the support of approximately
95% of the aggregate holdings under the Prepetition Credit Facilities and 100% of the aggregate holdings under
Bridge Loan Credit Agreement.


EAST\175327875                                          21
             Case 20-12737-KBO         Doc 14     Filed 11/02/20     Page 22 of 27




Petition Date purchased an approximately 5% piece of the debt at a steep discount—proved more

difficult and, unfortunately, it appears that SVP will almost certainly seek to delay or derail the

significant success embodied by the Restructuring Support Agreement. Indeed, shortly after

SVP’s debt purchase, SVP proposed an alternative transaction (the “Alternative Proposal”),

which would have provided 100% of the equity (subject to dilution) to the lenders under the

Unsecured Credit Agreements (including SVP).             Unlike the Restructuring Transaction

contemplated under the Restructuring Support Agreement, the Alternative Proposal would not

have come with the broad consensus among the lenders under the Unsecured Credit Agreements.

Accordingly, not only would it provide little or no recovery to general unsecured creditors and

existing equity, but it could likely only be consummated after a cram-down fight with the

Debtors’ key lender group.      Nevertheless, the Company’s board of trustees analyzed and

considered the Alternative Proposal but, in light of the material execution risk and uncertainty

(among other things) associated with pursuing a transaction that was not supported by its lender

group, the Company ultimately determined that the Restructuring Transaction—as contemplated

by the Restructuring Support Agreement—was in the best interests of the Company and allowed

the Company to efficiently emerge from chapter 11.

       55.     While the Company was unwilling to simply walk away from the consensual

agreement with the Consenting Lenders, the Company, with the assistance of their advisors,

spent the more than two weeks prior to the Petition Date seeking to obtain consensus with SVP

on the terms of the Exit Facility Credit Agreements. Not only was SVP provided considerably

more information than any other Consenting Lender, but the Debtors and Wells Fargo provided

SVP the ability to comment on the draft Exit Facility Credit Agreements, which such opportunity

has not yet been afforded to any other Consenting Lender. And, with the hopes of achieving




EAST\175327875                                  22
              Case 20-12737-KBO          Doc 14     Filed 11/02/20      Page 23 of 27




SVP’s agreement, the Debtors proposed numerous and significant modifications to the Exit

Facility Credit Agreements. In the end, these negotiations reached a crossroads in the hours

before the Petition Date, as SVP continued to press for certain rights that, in the view of the

Company and the Consenting Lenders, would have transferred inappropriate and off-market

consent rights to SVP in light of its relatively small debt position.

       56.     Despite the lone hold-out, the level of consensus for this comprehensive

reorganization reflects the substantial efforts undertaken by the Debtors and the parties to the

Restructuring Support Agreement, and their belief in the Debtors’ prospects as a reorganized

enterprise. Importantly, the Plan proposes to pay all Allowed General Unsecured Claims (as

defined in the Plan) in full or reinstate such claims pursuant to section 1124 of the Bankruptcy

Code. In so doing, the Plan is intended to minimize any potential adverse effects to the Debtors’

businesses, tenants, and trade partners as a result of the restructuring, and thus positioning the

Debtors for a prompt emergence from bankruptcy.

       D.      Use of Cash Collateral

       57.     In advance of the Petition Date, the Debtors, with the assistance of their advisors,

closely analyzed their projected liquidity needs to adequately fund these Chapter 11 Cases. In

connection with the negotiations of the Restructuring Support Agreement, the Debtors sought to

address these liquidity needs with their existing secured Bridge Lenders. In doing so, the

Restructuring Support Agreement contemplated that the Bridge Lenders would either provide

debtor in possession financing, or otherwise extend additional funding prior to the Petition Date.

As noted above, the Debtors and certain of the Bridge Lenders agreed to amend the Bridge Loan

Credit Agreement by funding an additional $25 million into a “cash collateral account” under the

dominion of Wells Fargo. Although this amount was funded on October 16, 2020, the Debtors




EAST\175327875                                    23
                Case 20-12737-KBO              Doc 14       Filed 11/02/20        Page 24 of 27




have not had access to these borrowings until commencement of these Chapter 11 Cases and

approval of the agreed-upon use of cash collateral.

         58.      In the weeks prior to the Petition Date, the Debtors and Wells Fargo negotiated

the terms and conditions on which the Debtors may use cash collateral, comprising both the $25

million funding under the Bridge Loan Credit Agreement amendment, as well as ongoing

revenues generated post-petition. This agreement, memorialized in the Proposed Interim Cash

Collateral Order, includes adequate protection granted to the Bridge Lenders in exchange for the

consensual use of cash collateral. The use of cash collateral is necessary to fund ongoing

operations, the administration of these Chapter 11 Cases, and provide sufficient liquidity to

consummate the transactions contemplated under the Plan. The 13-week budget attached to the

Proposed Interim Cash Collateral Order was prepared under my direction and with my input, and

I believe it to be sufficient to effectuate the Company’s objectives in these Chapter 11 Cases.

Because the Debtors’ Plan contemplates reinstatement of substantially all claims, the proposed

cash collateral budget effectively provides for the Company’s continuation of substantially all

ordinary course payments notwithstanding the commencement of these Chapter 11 Cases.5

         E.       Prepetition Solicitation of the Plan

         59.      On October 9, 2020, Prime Clerk, LLC (“Prime Clerk”) the Debtors’ proposed

claims, noticing and solicitation agent, served on all holders of claims against and interests in the

Debtors entitled to vote on the Plan the Disclosure Statement Relating to the Joint Prepackaged

Chapter 11 Plan of Reorganization of Pennsylvania Real Estate Investment Trust and Certain of




5
        In addition to other customary relief to pay certain pre-petition claims, the Debtors also filed the Motion of
the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
Trade Creditors and (II) Granting Related Relief, which seeks authorization to pay ordinary course operational
expenses.


EAST\175327875                                           24
               Case 20-12737-KBO       Doc 14     Filed 11/02/20    Page 25 of 27




its Direct and Indirect Subsidiaries (the “Disclosure Statement”), as well as ballots and other

solicitation materials.

        60.     The Plan provides for the complete restructuring of the Debtors’ funded debt,

while also providing for the payment in full or reinstatement of the Debtors’ general unsecured

claims, as well as permitting existing equity holders to retain their interests. Further, the Plan

provides for an additional $150 million in liquidity provided under the Revolving Exit Facility,

whereas the existing principal amount of the Debtors’ existing unsecured debt under the Seven-

Year Term Loan Agreement and the Revolver/TL Credit Agreement, would effectively be

converted from unsecured debt to secured facilities under the Senior Term Loan Facility and the

Second Lien Term Loan Facility.       Indeed, only two classes are impaired under the Plan:

“Specified Derivatives Claims” under Class 2, and “Unsecured Credit Facility Claims” under

Class 5.      The former—which is made up of entirely of Consenting Lenders under the

Restructuring Support Agreement—provides for an assumption of the Swap Agreements, as

amended by an Omnibus Swap Amendment, and the latter receive its pro rata share of the Exit

Facilities.

        61.     The Debtors and the Consenting Lenders believe that the Restructuring

Transaction implemented through the Plan, which has the support of the Debtors’ largest

stakeholders in these Chapter 11 Cases, is in the best interests of their stakeholders and the

Debtors’ estates, allowing for a swift emergence from chapter 11. 100% of Class 2 claims

(Specified Derivative Claims) voted to accept the Plan, while 95% in amount of Class 5 claims

(Unsecured Lender Claims)—with SVP as the lone holdout—voted to accept the Plan. Given

that Class 2 and Class 5 are the only impaired classes under the Plan, the Debtors’ creditors

overwhelmingly voted to accept the Plan. In light of the overwhelming creditor support for the




EAST\175327875                                  25
               Case 20-12737-KBO       Doc 14     Filed 11/02/20    Page 26 of 27




Plan and current market conditions, the Debtors seek to efficiently administer these Chapter 11

Cases with the goal of confirming the Plan as expeditiously as possible, which will maximize

value and recoveries for the Debtors’ stakeholders.

       F.       Proposed Chapter 11 Timeline

       62.      The Plan and the Restructuring Support Agreement contemplate that the Debtors’

employees and trade creditors will be paid in full in the ordinary course of business. The

Debtors’ business is continuing without interruption, and the Debtors expect to emerge from

these Chapter 11 Cases as soon as possible, prior to the crucial holiday season. Indeed, the

Restructuring Support Agreement obligates the Debtors to consummate the Plan within 35 days

of the Petition Date. Accordingly, the Debtors and the Consenting Lenders have proposed the

following timeline for the Chapter 11 Cases:

                 Event                                          Date
         Voting Record Date                                October 7, 2020

   Commencement of Solicitation                            October 9, 2020

             Voting Deadline           October 18, 2020, at 5:00 p.m. (Eastern Daylight Time)

              Petition Date                              November 1, 2020

   Combined Hearing Notice and          One business day after entry of the Proposed Order, or
        Publication Notice                         as soon as practicable thereafter
    Plan Supplement Deadline             November 9, 2020 at 12:00 p.m. (Eastern Standard
                                         Time) or seven days prior to the Objection Deadline

 Objection Deadline and Treatment        November 16, 2020 at 12:00 p.m. (Eastern Standard
        Objection Deadline                                    Time)
 Confirmation Order, Confirmation        November 20, 2020 at 12:00 p.m. (Eastern Standard
     Brief and Reply Deadline                Time), or the deadline to file the agenda
        Combined Hearing                November 24, 2020 at ____:__ _.m (Eastern Standard
                                                              Time)




EAST\175327875                                  26
              Case 20-12737-KBO          Doc 14      Filed 11/02/20    Page 27 of 27




                            IV.     The Debtors’ First Day Pleadings

       63.     Contemporaneously herewith, the Debtors have filed a number of First Day

Pleadings in these Chapter 11 Cases seeking orders granting various forms of relief intended to

facilitate the efficient administration of these Chapter 11 Cases.

       64.     I have reviewed each of the First Day Pleadings listed on Exhibit A, and the facts

set forth therein are true and correct to the best of my knowledge, information and belief, and are

incorporated herein as if fully set forth in this Declaration.

       65.     I believe that the relief requested in the First Day Pleadings is necessary to avoid

immediate and irreparable harm and to allow the Debtors to operate with minimal disruption

during the pendency of these Chapter 11 Cases.

       66.     Accordingly, for the reasons stated herein and in each of the First Day Pleadings,

I respectfully request that each of the First Day Pleadings be granted in its entirety.

       I hereby certify that the foregoing statements are true and correct to the best of my

knowledge, information and belief, and respectfully request that all of the relief requested in the

First Day Pleadings be granted, together with such other and further relief to the Debtors as is

just and proper.

Dated: November 1, 2020
                                                     /s/ Mario C. Ventresca, Jr.
                                                     Mario C. Ventresca, Jr.
                                                     Chief Financial Officer of PREIT




EAST\175327875                                    27
